                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

UNITED STATES OF AMERICA,                            )
                                                     )
                        Plaintiff,                   )
                                                     )
v.                                                   )              No. 3:19-CR-024-PLR-HBG-1
                                                     )
WILLIAM H. FORTSON,                                  )
                                                     )
                        Defendant.                   )

                                     MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. This case came before the Court on March 11, 2020, for a motion hearing

on defense counsel’s Motion to Substitute Attorney [Doc. 24], filed on February 27, 2020. Assistant

United States Attorney Brent Jones represented the Government. Assistant Federal Defender

Benjamin Sharp and the Federal Defender Services of Eastern Tennessee (“FDSET”) appeared on

behalf of Defendant, who was also present. Attorney Michael McGovern was also present.

        In his Motion to Substitute Attorney [Doc. 24], Assistant Federal Defender Sharp states that

Defendant has requested that substitute counsel be appointed. During the motion hearing, Assistant

Federal Defender Sharp detailed that Defendant has previously filed a complaint against him with

the Board of Professional Responsibility, and it was his opinion that the attorney-client relationship

was irretrievably broken. The Government stated that it does not object the pending motion.

        Based upon the representations of Assistant Federal Defender Sharp and Defendant during

the hearing, the Court finds that the trust necessary for the attorney-client relationship is irretrievably

broken and the ability to communicate is significantly eroded, although the Court finds no fault on

the part of Assistant Federal Defender Sharp for this situation. Accordingly, the Court finds that
good cause exists to grant the request for substitution of counsel. See Wilson v. Mintzes, 761 F.2d

275, 280 (6th Cir. 1985) (holding that a defendant seeking to substitute counsel must show good

cause).

          Therefore, Defendant’s Motion to Substitute Attorney [Doc. 24] is GRANTED, and

Assistant Federal Defender Sharp and the FDSET are RELIEVED as counsel of record for

Defendant. At the end of the hearing, Attorney McGovern agreed to accept representation of the

Defendant if the present motion was granted. The Court therefore and hereby SUBSTITUTES and

APPOINTS Attorney McGovern under the Criminal Justice Act, 18 U.S.C. § 3006A, as counsel of

record for Defendant. Assistant Federal Defender Sharp and the FDSET are DIRECTED to turn

over all discovery and the Defendant’s file to Attorney McGovern.

          Defendant has also previously filed a pro se Motion to Withdraw Plea of Guilty [Doc. 23],

on February 20, 2020. The Court finds that the Defendant’s pro se motion violates Local Rule

83.4(c), which prohibits a party from filing motions in his or her own behalf while the party is

represented by counsel. See E.D. L.R. 83.4(c). Accordingly, Defendant’s pro se motion to

Withdraw Plea of Guilty [Doc. 23] is DENIED WITHOUT PREJUDICE. Attorney McGovern

is INSTRUCTED to review Defendant’s motion and refile it on Defendant’s behalf if Defendant

intends to proceed with the withdrawal of his guilty plea.

          Accordingly, it is ORDERED:

                 (1) Defendant’s Motion to Substitute Attorney [Doc. 24] is
                 GRANTED;

                 (2) Assistant Federal Defender Sharp and the FDSET are
                 RELIEVED of further representation of Defendant and are
                 DIRECTED to provide new defense counsel with the discovery and
                 information from Defendant’s file as soon as possible;

                 (3)   Attorney Michael McGovern is SUBSTITUTED and
                 APPOINTED as counsel of record for the Defendant pursuant to the
                 CJA; and
                                              2
     (4)     Defendant’s pro se motion to Withdraw Plea of Guilty [Doc.
     23] is DENIED WITHOUT PREJUDICE. Attorney McGovern is
     INSTRUCTED to review Defendant’s motion and refile it on
     Defendant’s behalf if Defendant intends to proceed with the
     withdrawal of his guilty plea.

IT IS SO ORDERED

                                 ENTER:


                                 United States Magistrate Judge




                                     3
